DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 8-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as 

being drawn to a nonelected Inventions,  there being no allowable generic or linking claim. 

Election was made without traverse in the reply filed on April 25, 2022.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hottner et al. (US 2004/0098786). Hottner et al. (hereinafter Hottner) discloses a layered laminated glove  including an outer layer/shell (40) with a membrane/functional layer (42) formed of a liquid-resistant and air permeable material onto an inner surface of the outer layer (40), subparagraphs 8 and 33-34. Further, a liner/textile layer (43) conventionally formed of a moisture absorbing material, subparagraph 31 is positioned onto an inner surface of the membrane (42) as shown in 



figures 9 and 10. Furthermore, the outer layer, the membrane and the liner are laminated to form a single glove fully throughout the fingertip regions, subparagraphs 34-52 as shown in figures 8-10.  However, Hottner does not show the liner having a cut resistance.   
 
It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the moisture absorbing liner/textile layer (43) of Hottner will substantially 

have some degree of cut resistance to form a durable layer as known in the textile art. 

With regard to claims 2 and 6, it would have been obvious to one skilled in the art before 

the effective date of the claimed invention that the glove of Hottner can include but not limited to 

an enlarged knuckle section between the fingers and back of the glove, finger tip portions being 

coated. etc. in order to minimized fatigue about the joints while have an increased gripping 

surface area when the glove is donned or depending on end use thereof. 

Further, with regard to claims 3-5, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the glove of Hottner can have the outer 

layer with but not limited to a 3D pattern being embossed with raised or lowered relative thereto, 

etc. in order to increase gripping surface area when the glove is worn or as required for a 

particular application thereof. 










4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hottner as applied to 

claim 1 above, and further in view of Hull et al. (US 2019/0104784). Hottner discloses the 

invention as set forth above except for having the glove with the fingertip portions having an 

enlarged region. 

	Hull et al, (hereinafter Hull) discloses a glove having fingertip portions having an 

enlarged region as shown in figure 10.    
 
It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the fingertip portions of Hottner can have an enlarged region as taught by 

Hull for a tight fit about the fingertips to maintain the glove properly secured to the hand or as 

required for a particular application thereof. 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references on PTO-892 each discloses a glove with an internal liner attached 

thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 6, 2022							    /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732